DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 is directed to a computer program product; and claim 15 is directed to system. Thus, independent claims 1, 8, and 15 are directed to a statutory category of invention.  
However, independent claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is:
parsing a contract into tangible and non-tangible contract elements, the tangible contract elements being contract terms that are measurable objectively, the non-tangible contract elements being contract terms that require a subjective viewpoint type analysis to evaluate; 
breaking each tangible contract element down into a rule; 
codifying each tangible contract element based on the corresponding rule; 
creating a measurable obligation for each non-tangible contract element; 
searching a data source associated with the tangible and non-tangible contract elements by capturing the data source from a historical data association of the contract and a second data source; 
associating the tangible and non-tangible contract elements based on the data source;
monitoring the tangible and non-tangible contract elements for contract compliance by presenting contractual obligations and data sources for validation to associated parties of the contract and tracking obligation metrics of the contract; 
associating data captured with the tangible and non-tangible contract elements;
determining whether there is violation to the contract based on the tangible and non-tangible contract elements; 
determining non-compliance of an action monitored with respect to the tangible and non-tangible contract elements;
determining availability to track the contract relative to the tangible and non-tangible contract elements. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to monitoring contract compliance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to generic computing elements (claim 1: “computer-implemented”; “processors”; “natural language processing techniques”; “machine format”; “machine understandable”; “machine understandable method”; “internet web source”; “Internet of Things (IoT) devices”; “web crawler”; “IoT network”; claim 8: “computer program product”; “computer readable storage media”; “program instructions”; “natural language processing techniques”; “machine format”; “machine understandable”; “machine understandable method”; “internet web source”; “Internet of Things (IoT) devices”; “web crawler”; “IoT network”; claim 15: “computer system”; “processors”; “computer readable storage media”; “program instructions”; “natural language processing techniques”; “machine format”; “machine understandable”; “machine understandable process”; “internet web source”; “Internet of Things (IoT) devices”; “web crawler”; “IoT network”). 
These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen in para. [0044], [0045], [0046]. “Natural language processing techniques” are also referred to generically in application’s specification, as seen in para. [0018]. “Internet of Things (IoT) devices” are defined by applicant to include “embedded electronics that can transfer data over a network – with or without any human interaction,” as seen in para. [0014] of applicant’s specification, which amounts to a generic description of hardware. “Machine learning” is not disclosed in applicant’s specification; however, examiner has taken this to be a generic recitation of the technology. “Web crawler” is similarly generically described, as seen in para. [0020]. 
In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do more than simply state the judicial exception while adding the words ‘apply it’ or an equivalent thereof. See MPEP 2106.05(f). Accordingly, these limitations do not integrate the judicial exception into a practical application. 
	The additional positively recited elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “in response to determining the non-compliance of the action, notifying, [by one or more processors], a user” is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. See MPEP 2106.05(g). It is readily apparent that the claim elements are not directed to any specific improvements of the claims. The additional element describing “wherein the [one or more IoT devices] are identified from an [IoT network] associated with the contract” also represents “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” since it merely relates to selecting information, based on types of information and availability of information. See MPEP 2106.05(g). (Examiner notes that the bracketed terms are generic computing elements, described above. Further, while examiner used claim 1 for this analysis, the same analysis applies to claims 8 and 15, by virtue of their similar claim scope.) 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	Examiner caries over the analysis from Step 2A, Prong Two, which concluded that the additional claim elements relating to generic computing elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do more than simply state the judicial exception while adding the words ‘apply it’ or an equivalent thereof. It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f).  
The additional positively recited elements represent well-understood, routine, conventional activities previously known to the industry. Specifically, “in response to determining the non-compliance of the action, notifying, [by one or more processors], a user” does not add meaningful limitations to the abstract idea of monitoring contract compliance. The courts have recognized these computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d), especially references to presenting offers and gathering statistics for “notifying…” (OIP Techs). It is readily apparent that the claim elements are not directed to any specific improvements of the claims. This also applies to the additional element describing “wherein the [one or more IoT devices] are identified from an [IoT network] associated with the contract.” See MPEP 2106.05(d),(g). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 4, 6-7, 11, 13-14, 18, and 20 are not directed to any additional abstract ideas but instead describe the structure, content, and/or nature of the data. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in para. [0014], [0018], [0044], [0045], and [0046]. 
When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. (US 20180174255) in view of Padmanabhan (US 20200042939), Chen (US 20170093619; hereinafter Chen ‘619), Chidambaram et al. (US 20200099531), and Chen et al. (US 20160065653; hereinafter Chen ‘653)

Claims 1, 8, and 15
Regarding claims 1, 8, and 15, Hunn discloses: a computer-implemented method {system and method for creating data-driven contracts with programmable clauses, i.e. on a computer; para. [0002]}; a computer program product for automatically monitoring contract execution {computer-readable medium storing computer-readable instructions, i.e. a computer program product; para. [0216]; monitoring contract execution described in para. [0006]}, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media {machine configured to receive a computer-readable medium storing computer-readable instructions; para. [0216]}; a computer system {system described in para. [0009]}; the method steps, program instructions, and computer system comprising:
breaking, by one or more processors, each contract element down into a rule in a machine format, wherein an obligation for each contract element is machine understandable {programmable logic related to programmable clause of a contract element may include conditional statements, i.e. contract elements broken down into a rule in a machine understandable format; para. [0071]; processor described in para. [0216]};
codifying, by one or more processors, each contract element based on the corresponding rule {programmable clause may include programmable logic, which functions to enable reactive and dynamic operations to be defined and executed, based on contract rules, i.e. contract elements are codified based on the corresponding codified approvable rule; para. [0071]}; 
searching, by one or more processors, a data source associated with the contract elements by capturing the data source from a historical data association of the contract and an internet web source {CEP engine, i.e. a data source, queried or searched, the CEP engine associated with the programmable clauses, i.e. the contract elements; para. [0035]; historical data may be queried via API, received via internet; para. [0106], [0167]}; 
associating, by one or more processors, one or more Internet of Things (IoT) devices to the contract elements based on the data source {programmable clause can include a resource interface as shown in FIG. 2, which functions to reference or link to a service or computational resource such as a network-connected edge device, i.e. one or more Internet of Things (IoT) devices; para. [0117]; data input from the device may be logged so as to provide verification of compliance to the terms and conditions of a clause, i.e. associated to the contract element; para. [0117]; CEP engine can process data input from IoT devices, i.e. based on the data source; para. [0147]}; 
monitoring, by one or more processors, the contract elements for contract compliance using the one or more IoT devices by presenting contractual obligations and IoT data sources for validation to associated parties of the contract and tracking obligation metrics of the contract {data input from the device may be logged so as to provide verification of compliance to the terms and conditions of a clause, i.e. monitoring the contract elements for contract compliance using the one or more IoT devices; para. [0117]; review interface can serve as a dashboard for reviewing the state of a data-driven contract, i.e. presenting contractual obligations and IoT data sources for validation to associated parties of the contract and tracking obligation metrics of the contract; para. [0170]; integration with IoT data sources also described in para. [0188]}; 
associating, by one or more processors, data captured by the one or more IoT devices with the contract elements {as seen in example in para. [0161], the data captured by the one or more IoT devices is compared to or associated with the contract element; likewise, logic is executed in response to an event, i.e. data captured, that pertains to the contract elements, as described in para. [0164]}; 
determining, by one or more processors, whether there is violation to the contract based on the contract elements and the one or more IoT devices {determining violation to the contract evidenced by notifications that are generated in response to event being detected; para. [0143]; IoT devices described in para. [0147]}; 
determining, by one or more processors, non-compliance of an action monitored by the one or more IoT devices to the contract elements {compliance with legal/regulatory obligations described in para. [0067], where non-compliance of an action monitored by one or more IoT devices indicated in para. [0117]}; and 
in response to determining the non-compliance of the action, notifying, by one or more processors, a user {notifying evidenced by notifications that are generated in response to non-compliance event being detected; para. [0143]}.
Hunn doesn’t explicitly disclose: parsing, by one or more processors, a contract into tangible and non-tangible contract elements using natural language processing techniques, the tangible contract elements being contract terms that are measurable objectively, the non-tangible contract elements being contract terms that require a subjective viewpoint type analysis to evaluate; creating, by one or more processors, a measurable obligation for each non-tangible contract element using a machine understandable method; [searching] by using a web crawler to parse the internet web space; wherein the one or more IoT devices are identified from an IoT network associated with the contract; determining, by one or more processors, availability of an alternative IoT device to track the contract relative to the tangible and non-tangible contract elements.   
However, Padmanabhan teaches a similar system for converting a language-based written contract to a smart legal contract using natural language processing. Padmanabhan discloses: parsing, by one or more processors, a contract into tangible and non-tangible contract elements using natural language processing techniques {CPQ or CRM system may use natural language processing (NLP) to determine terms and conditions, i.e. tangible elements, and sentiment, i.e. non-tangible elements, from natural-language contracts, where processing model engine 114 parses and interprets the contracts; para. [0013], [0022]}, the tangible contract elements being contract terms that are measurable objectively, the non-tangible contract elements being contract terms that require a subjective viewpoint type analysis to evaluate {tangible contract elements, e.g. terms, conditions, parties, described in para. [0030]; non-tangible elements, e.g. industry and/or sentiment, described in para. [0013], [0029]}; creating, by one or more processors, a measurable obligation for each non-tangible contract element using a machine learning process {NLP used to create terms and conditions, i.e. measurable obligations, based on the particularities of a relevant industry, i.e. a non-tangible contract element; para. [0014]; machine learning described in para. [0013]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by Hunn, to include the features of converting a language-based written contract to a smart legal contract, as taught by Padmanabhan. Given that Hunn is directed to converting contract clauses to programmable code {para. [0070] of Hunn}, one of ordinary skill in the art would have been motivated to incorporate the natural language processing techniques of Padmanabhan, in order to facilitate language analysis that ascertains the parties to the contract, goods or services, quantities, price terms, delivery terms, temporal durations, penalty provisions, buy-outs, additional conditions, and other suitable contractual terms, thereby facilitating contract monitoring {para. [0013] of Padmanabhan}.
The combination of Hunn and Padmanabhan doesn’t explicitly disclose: [searching] by using a web crawler to parse the internet web space; wherein the one or more IoT devices are identified from an IoT network associated with the contract; determining, by one or more processors, availability of an alternative IoT device to track the [contract] relative to the [tangible and non-tangible contract elements].   
However, Chen ‘619 teaches a similar system for creating interconnections between IoT devices. Chen ‘619 discloses: [searching] by using a web crawler to parse the internet web space {distributed internet crawler, connector, and information publisher is described which is a combination of a distributed internet crawler for the “internet of things” (grabbing information from objects or “things” in the area and servers, making a copy to its own database and indexing for users to search and view across areas); para. [0014]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn and Padmanabhan, to include the features of using a web crawler, as taught by Chen ‘619. Given that Hunn is directed to integration of programmable clauses with network-connected IoT devices {para. [0030] of Hunn}, where it’s known that an IoT device network can comprise multiple devices, one of ordinary skill in the art would have been motivated to search for and obtain IoT device information to create a searchable database, thereby facilitating device information access for users and systems, in addition to creating a special interconnection between the objects and systems in the area {para. [0004] of Chen ‘619}.
The combination of Hunn, Padmanabhan, and Chen ‘619 doesn’t explicitly disclose: wherein the one or more IoT devices are identified from an IoT network associated with the contract; determining, by one or more processors, availability of an alternative IoT device to track the [contract] relative to the [tangible and non-tangible contract elements].
However, Chidambaram teaches a similar system for securing and automating process management systems using distributed sensors. Chidambaram discloses: wherein the one or more IoT devices are identified from an IoT network associated with the contract {when the user activates device group by selecting the associated option 1014, the IoT smart contract component 912 in the IoT platform 914 is activated by associating the device group identifier, i.e. IoT network, with the smart contract identifier, i.e. identified from an IoT network associated with the contract; para. [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn, Padmanabhan, and Chen ‘619, to include the features of identifying an IoT network associated with the contract, as taught by Chidambaram. Given that Hunn is directed to integration of programmable clauses with network-connected IoT devices {para. [0030] of Hunn}, where it’s known that an IoT device network can comprise multiple devices, one of ordinary skill in the art would have been motivated to provide enhanced identification, authentication, data provenance, and process enforcement within the IoT environment, thereby enhancing IoT network security {para. [0017] of Chidambaram}.
The combination of Hunn, Padmanabhan, Chen ‘619, and Chidambaram doesn’t explicitly disclose: determining, by one or more processors, availability of an alternative IoT device to track the [contract] relative to the [tangible and non-tangible contract elements].
However, Chen ‘653 teaches a similar system for IoT device configuration construction. Chen ‘653 discloses: determining, by one or more processors, availability of an alternative IoT device to track the data relative to the configuration {based on information in IoT database 116 and in response to the device configuration 118 not being operational, the configuration controller 104 may reconfigure the device configuration 118 to include one or more replacement IoT devices (e.g., 106), i.e. determine availability of an alternative IoT device to track; para. [0060]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn, Padmanabhan, Chen ‘619, and Chidambaram, to include the features of determining alternative IoT devices, as taught by Chen ‘653. Given that Hunn is directed to integration of programmable clauses with network-connected IoT devices {para. [0030] of Hunn}, where it’s known that an IoT device network can comprise multiple devices, one of ordinary skill in the art would have been motivated to streamline the configuration of replacement IoT devices, thereby ensuring continuity of business operations {para. [0018] of Chen ‘653}.

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653 discloses the features of claims 1, 8, and 15, respectively. Hunn further discloses: the contract elements include contractual terms for obligations for each party of the contract {contractual terms for obligations for each part of the contract is the very definition of a contract, as explained by Hunn in para. [0003]).
Padmanabhan further discloses: tangible and non-tangible contract elements {tangible contract elements, e.g. terms, conditions, parties, described in para. [0030]; non-tangible elements, e.g. industry and/or sentiment, described in para. [0013], [0029]}.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653, further in view of Dawson et al. (US 20170279682) and Harper et al. (US 20120095829).

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653 discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: the one or more IoT devices are identified based on information from a historical contract database associated with the contract.
However, Dawson teaches a similar system for automatic finding and sharing of IoT connected devices that includes: the one or more IoT devices are identified based on information from a historical database {historical database 312 comprises information about past performance, value, and/or availability of IoT device 304; para. [0059]; the identification of the IoT device 304 occurs through data profiler 314, which accesses historical database 312 in order to prioritize, for the purpose of presentation to an end user, a particular instance of IoT device 304 that has performed reliably in the past; para. [0066]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653, to include the features of Dawson. Given that Hunn is directed to integration of programmable clauses with network-connected IoT devices {para. [0030] of Hunn}, where it’s known that an IoT device network can comprise multiple devices, one of ordinary skill in the art would have been motivated to include the feature of identifying reliable IoT devices, as taught by Dawson, in order to facilitate sharing and advertising of IoT devices across networks {para. [0020] of Dawson}. 
The combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, Chen ‘653, and Dawson doesn’t explicitly disclose: the historical database being a historical contract database associated with the contract.
However, Harper teaches a similar system for maintaining contracts that includes: a historical contract database associated with the contract {historical database comprising a plurality of previously awarded contracts having project parameters and the corresponding bids received from contractors for each of the contracts; para. [0006], [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, Chen ‘653, and Dawson, to include the features of the historical database, as taught by Harper. Given that Hunn describes the necessity of ensuring that the state of the contract is verifiable at any given point in time and that all historical changes to a contract are auditable by the parties or any interested third party {para. [0036] of Hunn}, one of ordinary skill in the art would have been motivated to incorporate the historical contract data, as taught by Dawson, in order to provide for enhanced historical visibility. 

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653, further in view of Bender et al. (US 20180121931).  

Claims 7 and 14
Regarding claims 7 and 14, the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653 discloses the features of claims 1 and 8, respectively. Padmanabhan further discloses: tangible and non-tangible contract elements {tangible contract elements, e.g. terms, conditions, parties, described in para. [0030]; non-tangible elements, e.g. industry and/or sentiment, described in para. [0013], [0029]}.
The combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653 doesn’t explicitly disclose: the one or more IoT devices are identified based on information from an internet source associated with the [tangible and non-tangible contract elements].
However, Bender teaches a similar system for ensuring compliance of internet of things (IoT) devices. Bender discloses: the one or more IoT devices are identified based on information from an internet source associated with the contract elements {each individual IoT sensor monitored, i.e. identified, via a network connection or internet source associated with contract elements; para. [0073], [0074], [0075]; note that since cloud computing environment 50 provides for interconnectivity and sharing of information, any internet source on the same network would be associated with contract elements}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system and method for creating and executing data-driven legal contracts, as taught by the combination of Hunn, Padmanabhan, Chen ‘619, Chidambaram, and Chen ‘653, to include the features of Bender. Given that Hunn is directed to integration of programmable clauses with network-connected IoT devices {para. [0030] of Hunn}, where it’s known that an IoT device network can comprise multiple devices, one of ordinary skill in the art would have been motivated to include the features of identifying the appropriate IoT devices, in order to facilitate monitoring contract compliance {para. [0068] of Bender}.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been considered but are not persuasive. Examiner’s headings and page numbers below correspond to those used by applicant.

Claim Rejections - 35 U.S.C. § 112(a)
	Applicant is thanked for their amendments overcoming the previous rejection under 35 U.S.C. § 112(a). Accordingly, examiner has withdrawn this rejection.


Claim Rejections - 35 U.S.C. § 101
	On pages 8-10, applicant offers arguments with respect to the rejection under 35 U.S.C. § 101. While appreciated, these are not compelling.
	On pages 8-9, applicant provides a summary of the current rejection under 101, then concludes, with respect to Step 2A, Prong 1: ‘Applicant respectfully disagrees with the assertions made in the Office Action. Claim 1 is related to computer-functionality improvements, more particularly related to automatically monitoring contract execution by, as currently amended, at least, "using a web crawler to parse the internet web source", "the one or more IoT devices are identified from an IoT network associated with the contract", and "determining, by one or more processors, availability of an alternative IoT device to track the contract relative to the tangible and non-tangible contract elements". Claim 1 is not directed to an abstract idea. Thus, the output of Step 2A, Prong 1 is NO. Claim 1 qualifies as eligible subject matter.’
Examiner’s position, as articulated previously and maintained in the current rejection, is that the recited process could be accomplished mentally and/or by hand. While applicant has included additional computing elements, as noted above, in order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do more than simply state the judicial exception while adding the words ‘apply it’ or an equivalent thereof. It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f). 
	On pages 9, applicant summarizes the current rejection, then concludes, with respect to Step 2A, Prong 2: ‘Claim 1, as currently amended, recites, in part, "using a web crawler to parse the internet web source", "the one or more IoT devices are identified from an IoT network associated with the contract", and "determining, by one or more processors, availability of an alternative IoT device to track the contract relative to the tangible and non-tangible contract elements". These additional elements do impose meaningful limits on practicing the abstract idea. Thus, even if claim 1 were directed to an abstract idea, which Applicant does not concede, claim 1 qualifies as eligible subject matter.’
	Again, this is not compelling. Applicant has conflated the abstract idea, highlighted above by examiner in italics, with the additional elements. As examiner noted above, the additional elements all relate to generic computing elements recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, and insignificant extra-solution activity. With respect to the computing elements being generic, applicant’s specification demonstrates such, as seen in para. [0044], [0045], [0046]. “Natural language processing techniques” are also referred to generically in application’s specification, as seen in para. [0018]. “Internet of Things (IoT) devices” are defined by applicant to include “embedded electronics that can transfer data over a network – with or without any human interaction,” as seen in para. [0014] of applicant’s specification, which amounts to a generic description of hardware. “Machine learning” is not disclosed in applicant’s specification; however, examiner has taken this to be a generic recitation of the technology. “Web crawler” is also mentioned after the fact, as seen in para. [0020]. None of these recitations represents a technical solution to a technical problem. Again, it is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f).
	On page 10, applicant offers similar arguments to those presented above, with respect to Step 2B. For these reasons set forth above, examiner disagrees. Applicant is directed to the previous paragraphs contained in this response, in addition to the rejection above.

Claim Rejections - 35 U.S.C. § 103
	On pages 11-14, applicant offers arguments with respect to the rejection under 35 U.S.C. § 103. While appreciated, these are not compelling. Specifically, applicant offers arguments predicated on the current claim amendments. Given the scope of the amendments, which required an updated search, examiner has found and applied new prior art. Applicant is directed to the rejections above.
	Accordingly, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030050804, directed to a contract compliance monitoring system;
US 20130117196, directed to a contract compliance system;
US 20200134711, directed to monitoring smart contract compliance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689